SHOWALTEB, Circuit Judge
(dissenting). The statute of Wisconsin, upon which the adjudication in the court below was predicated, gives to the administrator a right of recovery in case his suit is “brought for a death caused in this state and in some court established by the constitution and laws of the same.” Lord Campbell’s act, as commonly re-enacted in the American states, gives a right of recovery to the administrator, for the benefit of specified persons, in cases where the deceased, if he had survived, could have maintained an action for the injuries which caused his death. Such enactments, being in derogation of the common law, are strictly construed. The right of recovery attaches only within the form of the statute. The fund recovered is a trust for the specified beneficiaries, not assets of the estate. Unless it appear that there are persons to be benefited answering the statutory description, the suit cannot be maintained; nor can there be any recovery in a case where the deceased left no estate, since, in that event, a probate court has no jurisdiction to appoint an administrator. Perry v. Railway Co., 29 Kan. 420. At common law any person may bring an action against any other person. These statutes do not give the right to bring suit. They give to the plaintiff a right of recovery in cases where at common law the judgment would have gone against him. But the formal conditions on which the statutory right goes, must be met; otherwise, the common law determines the judgment against the plaintiff. Under the. Wisconsin statute, the right of recovery arises within two limitations, one of which, at least, is exceptional: First, the suit must have been brought for a death caused in Wisconsin; second, the suit must have been brought in one of the courts of that state. There is no legislative sanction in Wisconsin for any recovery by the plaintiff administrator other than within the lines as here named. The state of Wis-*124cousin has not, by this statute, restricted a general right, or any right whatever, or made any restriction ot any kind. To restrict a right is one thing; to create or grant a right within specified boundaries is another. In the former case, the common law is displaced by the restriction; in the latter, by the right. Where a right which did not exist at common law is given by statute, and the same statute specifies the court in which it is to be enforced, such right does not attach to the litigant in any other court. The specification of the particular tribunal marks, in such case, the scope of the right. This rule of statutory construction, I take it, is beyond dispute. Dudley v. Mayhew, 3 N. Y. 9; Chandler v. Hanna, 73 Ala. 390; Dickinson v. Van Wormer, 39 Mich. 141; Janney v. Buell, 55 Ala. 408; Phillips v. Ash, 63 Ala. 414; St. Pancras v. Batterbury, 2 C. B. (N. S.) 477; Hollister v. Hollister Bank, *41 N. Y. 245; Sedg. St. & Const. Law, 342.
The court, being such a one as is specified in the act, does not adjudge a recovery in favor of the plaintiff because anything has been added to its judicial power, but because the statute gives the right to the plaintiff. Nor does a court, other than as named in the statute, dismiss the suit for want of jurisdiction. It adjudges against the plaintiff, or permits him to dismiss, because he is unable to make out a cause of action. The question here is one of statutory construction, and it concerns the recovery adjudicated in favor of this appellee, rather than the jurisdiction of the district court to hear and determine whether or not a right of recovery was made out by him. The word “jurisdiction” is used somewhat untechnically in the first of the following quotations from section 399 of Sutherland on Statutory Construction:
“When a right is solely and exclusively of legislative creation, when it does not derive existence from the common law or from principles of equity, jurisdiction may be limited to particular tribunals, and new specific remedies provided for its enforcement. Then the jurisdiction can be exercised and the remedy pursued only as the statute provides.”
“When a right is given by statute and a specific remedy provided, or a new power and also the means of executing it are therein granted, the power can be executed and the right vindicated in no other way than that prescribed by the act.”
The suit in question here was brought in the district court of the United States. Assuming for that court everything conceivable in the way of judicial power or jurisdiction, was there" any law giving to this appellee a right to the recovery adjudged to him by that court? I insist that the statute of .Wisconsin does not authorize the recovery, that said adjudication is without legislative sanction, is not within the statute, and is not to be vindicated any more than if it had been made in a court of Illinois or of England. Lord Campbell’s act, as re-enacted, in Illinois, for instance, contains no such limitation as that under discussion. The courts hold that the recovery ■may be had on such a statute in the federal court if the citizenship be appropriate or in the courts of any state where the defendant can be found. But the recovery given by the Wisconsin statute arises within the limitation that the suit must be brought in some one of the courts of that state. If a suit intended to enforce the recovery given in that statute be brought in a foreign court, the plaintiff cannot *125succeed, because the Wisconsin siatuie fails to give him the right of recovery and by the common law the action does not survive. If, on the other hand, the suit: is brought: in a Wisconsin court, and be there prosecuted, or be thence removed under the federal statute to the circuit court of the United States and be there carried on to a conclusion, the plaintiff, his case being otherwise good, will recover a judgment against the defendant. This result will not follow, as already said, because anything' has been added to the jurisdiction of either Hie state or federal court, but because all the conditions, including the requirement that the suit must have been brought in one of the courts of Wisconsin, have been met and the statute has thus become effective to give the recovery; because, in short, the plaintiff makes out his case.
If the legislature of Wisconsin had seen fit, the right of recovery might have been given in suits brought in certain specified courts of that state, in which event: the plaintiff could not have made out a right to have judgment in Ms favor in any other court of the state; and this, without question, would have been the construction put upon the statute by the courts of Wisconsin. The limitation fixed in the statute is, as already stated, that the right of recovery shall arise in case the suit “be brought in some court established by the constitution and laws of” Wisconsin. This language should be construed, if construction were needed, in connection with and in subordination io the federal statute giving to a litigant the right to remove a suit brought in the state court to the circuit court of the United States. A suit brought in the state court, and afterwards removed to the circuit court of the United States, does not lose its identity in process of removal. The latter court takes up the proceeding where the former left off, and such proceeding continues to be a suit which was brought in the state court, and so falls within the express terms of the condition. If the recovery were given on the condition that the suit sli mild be not only brought but thereafter carried on in a court of the slate without being removed to a federal court, the plaintiff would necessarily fail in every suit so removed. The legislative intent to give him the recovery would be wanting after the removal. As to any defendant entitled to remove, the state statute, being to that extent supplanted by federal legislation, would be ineffective. But this exceptional result does not follow from the condition as written. I am not able to concur in a construction which would narrow, the scope of the statute as here suggested, nor in the conclusión, reached in the prevailing opinion, that the condition under discussion is void. The logic whereby we may put into the words of the condition a. meaning which they do not express, and then declare the condition void as the result of such construction, appears to me anomalous.
Where á statute creates a right of recovery, — declares a right which did not exist at common law, — but does not limit the scope of that right by specifying the court wherein, or the method of proceeding whereby, it may be enforced, such statutory recovery may be had in any court of general jurisdiction. This proposition is included in. the folloAving from the section in Sutherland above mentioned:
*126“If a new right is created by statute and it is silent as to the mode of its enforcement, or as to the form of redress in case of invasion, then the proprietor of that right may resort to the common law or the existing general statutory proceeding for remedial process.”
Where a cause oí action arises at common law or in equity, the remedy in the federal courts cannot be taken away or abridged by state legislation. And where, as said, a right is created by a state statute, without limitation as to the tribunal in which it can be asserted, such right, the suit being otherwise within the judicial power of the United States, will be enforced in a federal court. But I know of no instance, other than the case at bar, in which a federal court has insisted upon extending a right created by a state statute beyond the lines pf such right as marked in the grant. In this respect, the decision before us for review, so far as I can find, is without precedent. The cases cited in the prevailing opinion do not, nor does any one of them, touch the question. In Insurance Co. v. Morse, 20 Wall. 445, a statute of Wisconsin declared that a corporation of another state should not do business in Wisconsin without agreeing with the state that it would not remove to the circuit court of the United States any suit in which it might be made defendant, brought in a Wisconsin court. If the legislature of Wisconsin had declared that a foreign insurance company doing business in that state should not remove to the federal court a suit which, under the federal law, was removable, the sense and effect of the statute would have been the same. Such foreign corporation could not have become subject to such a regulation without coming into the state, and it could evade the same by departing from the state. The enactment as here paraphrased amounts to no more than a declaration that the foreign company shall not do business in Wisconsin unless it will agree as demanded. The common formula in the books is that a foreign corporation, coming into a state to do business, thereby agrees to all state laws touching foreign corporations. The disguise of an express agreement with the state so exacted by the state, does not change the character of the enactment. But, and this is the point to be noted, in Insurance Co. v. Morse the matter litigated was a cause of action at common law, a suit on a contract. The right asserted by Morse and contested by the company was not brought into existence'by statute and within such lines that it could not attach to a .litigant in an original suit in a federal court. In Insurance Co. v. Morse the question was whether or not the suit could be removed to the federal court under the federal statute. Here the question is, had the libelant a right of recovery? In Railway Co. v. Whitton’s Adm’r, 13 Wall. 270, the suit was brought in a court of Wisconsin to enforce the right given by the very statute here in question. Said suit was afterwards removed to the circuit court of the United States, and that, court ruled that the plaintiff was entitled to recover. This decision was affirmed by the supreme court of the United States. The question whether or not, in an original suit, not brought in a Wisconsin court, but in a circuit court of the United States, a recovery by plaintiff would be authorized by the statute here in question, was not before the supreme court of the United States, and apparently *127not even thought of by the learned writer of the opinion in that case.
The decision in the case at bar goes on the theory, either that the proviso here under discussion invades the judicial power of the United States as declared in the constitution, or that said proviso conflicts with the federal statutes specifying the jurisdiction to be exercised by the courts of the United States, and is, hence, void. If there were in this appellee a right of recovery at common law, and a state statute restricted the remedy for enforcing that right to the courts of the state, such statute would be void as in conflict with the law of the United States. If there were here a state statute which created a new right, without limitation as to the tribunal for enforcing it, such new right could be enforced as well in a federal court as* in any other. But here no restriction has been put upon the remedy for the enforcement of any right existing at common law, nor has the state created a new right which is general as respects the remedy. The same power which created the right in question, in so doing, fixed the limits to which such right might extend or within which it could arise. By a rule of statutory construction, never disregarded till now, and against which it is impossible to frame a coherent objection, the rigid, of recovery here does not attach to this appellee.
The majority opinion contains the following:
“We enforce a right created by the state, because the right given touclic:: a subject within the constitutional jurisdiction of the federal court.”
But here the right is not given. If the assumed right were given, if it could he found within the hounds of Hie statute, if the court could create the right, such right would indeed touch or concern a subject-matter within the cognizance of the district court of the United States. I quote again from the opinion:
“We think it not competent for a state to so restrict a general right that one entitled to invoke the jurisdiction of a federal court in the prosecution or defense of a suit may not assert the right so granted in a federal court, or that the state may in any way restrict Hie exercise of the jurisdiction of a federal court to administer the law of the state between persons who come within its jurisdiction.”
But here the right of recovery is not within the statute. Do wre “administer the law of the state” by declaring such law void? If the statute had given the recovery in some one of the state courts, and the suit should he brought in another of the state courts, the la w of the state would he that plaintiff could not recover; and it is the law of Wisconsin in the ease before us that appellee cannot recover. lie-ferring, further, to the sentence last quoted, there is here no “rigid so granted,” nor has the state restricted “a general right.” If the meaning be that the state of Wisconsin had no power to grant the right, within bounds as specified in the statute, I cannot assent to the proposition. A state may grant a restricted right. The selfsame powrer which creates a right may specify, and thereby fix, the hounds of the grant. The authority, for illustration, which created what ir. knoAvn as a patent right, to wit, the congress of the United States, declared in effect that the right so created is enforceable only in a federal court. In other words, the grant of a patent monopoly is, as respects the remedy for its enforcement, a restricted grant. The *128right to recover would not belong to a patentee in a suit for infringement'prosecuted in a state court. This is true, regardless of the question whether or not, in a patent case, a state court would have jurisdiction; and such, in substance, was the ruling of the court of appeals of New York in Dudley v. Mayhew, above cited.
On my understanding of the matter, the legislature of Wisconsin has not given to this appellee a right of recovery in this case. Tbere-fore, I do not concur in the judgment of affirmance.
Decree affirmed.